DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the papers filed 11/10/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.   
Allowable Subject Matter
Claims 1-10 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim(s) with the allowable feature being:
Claim 1: “A covering element for covering a slot between two adjacent teeth of an electromagnetic machine, the covering element comprising: a first sub-element; a second sub-element, wherein the first sub-element and the second sub-element are arranged adjacent to each other in a first direction, and the second sub-element is made of a different material than the first sub-element, further wherein a first magnetic permeability of the first sub-element is higher than a second magnetic permeability of the second sub-element; and a third sub-element, wherein the first sub-element, the second sub-element and the third sub-element are arranged adjacent to each other in the first direction such that the second sub- element is arranged in between the first sub-element and the third sub-
Claim 9: “A method of forming a covering element, providing a first sub-element, and providing a second sub-element, arranging the first sub-element and the second sub-element adjacent to each other in the first direction, wherein the second sub-element is made of a different material than the first sub-element, wherein a first magnetic permeability of the first sub-element is higher than a second magnetic permeability of the second sub-element, providing a third sub-element, wherein the first sub-element, the second sub-element and the third sub-element are arranged adjacent to each other in the first direction such that the second sub-element is arranged in between the first sub-element and the third sub-element, wherein the second sub-element is made of a different material than the first sub-element and the third sub-element, wherein a dove-tail connection is provided between the second sub- element and the first sub-element and between the second sub-element and the third sub-element in such a manner that the dove-tail connection provides a fixation of the second sub-element in between the first sub-element and the third sub-element, wherein the first coupling section and the second coupling section are each coupleable in a respective groove of the two teeth, wherein the second sub- element comprises two second dovetail-shaped protrusions which extend from the second sub-element to the respective first and second coupling section.”

Tomson-Houston teaches a covering element (3, 4) for covering a slot (1) between two adjacent teeth (2) of an electromagnetic machine (Col. 1, In. 9-12), the covering element comprising: a first sub-element (3), a second sub-element (4), and a third sub-element (adjacent element 3), wherein the first sub-element (3), the second sub-element (4), and the third sub-element (adjacent element 3) are arranged adjacent to each other in a first direction (circumferential direction), such that the second sub-element (4) is arranged in-between the first sub-element (3) and the third sub-element (adjacent element 3); wherein the second sub-element (4) is made of a different material (non-magnetic metal sheet; Col. 2, In. 56-63) than the first sub-element (3). 
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Therefore claims 1-10 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Anghel et al. (US 11081924) teaches a retention component for retaining a coil in a slot having a first and second segment, and a third segment disposed in a channel formed by the first and second segments.
Luise et al. (US 2014/0028145) teaches a magnetic wedge having a first element of magnetic material and a second non-magnetic element coupled and skewed along the first element.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832